MAG SILVER CORP. (An exploration stage company) Annual Management Discussion & Analysis For the period ended December 31, 2007 Dated: March 14, 2008 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX: MAG AMEX: MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Annual Management Discussion & Analysis For the period ended December 31, 2007 MAG Silver Corp. is a company focused on the acquisition, exploration and development of district scale projects located in the Mexican Silver Belt.We are based in Vancouver, British Columbia, Canada.Our common shares trade on the Toronto Stock Exchange under the symbol MAG and on the American Stock Exchange under the symbol MVG.The Company is a “reporting” company in the Provinces of British Columbia, Alberta and Ontario. This management discussion and analysis (“MD&A”) of MAG Silver Corp. (the “Company) focuses on the financial condition and results of operations of the Company for the twelve months ended December 31, 2007 and 2006 and is prepared as of March 14, 2008 and should be read in conjunction with the audited, consolidated financial statements and the related notes thereto, which have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.These may include estimates of future production levels, expectations regarding mine production and development programs and capital costs, expected trends in mineral prices and statements that describe future plans, objectives or goals.There is significant risk that actual results will vary, perhaps materially, from results projected depending on such factors as discussed under “Risks and Uncertainties” in this Annual MD&A and other risk factors listed from time-to-time in the Company’s Annual Information Form.Additional information about the Company and its business activities is available on SEDAR at www.sedar.com. FINANCIAL HIGHLIGHTS FOR 2007 · On November 27, 2007 the Company closed a bought deal private placement for 3.0 million common shares of the Company at a price of $15.50 per share for gross proceeds of $46.5 million. · During 2007 the Juanicipio Joint Venture completed two additional land purchases totaling USD$5,077,939 now holding uninterrupted coverage of 4.5 kilometres of the strike projection of the Valdecañas Vein from east to west and covering a 2.5 kilometre westerly strike projection of the Juanicipio Vein. · The company successfully upgraded its market exposure by listing on the American Stock Exchange (AMEX) under the symbol MVG and with its graduation to the Toronto Stock exchange (TSX) under the symbol MAG. · In February 2007 the Company closed private placements for 2.76 million units for gross proceeds of $20 million.Each unit consisted of one common share and one-half common share purchase warrant, with each whole warrant exercisable for one common share at a price of $10.00 for a period of 12 months expiring in February 2008.All warrants were redeemed for gross proceeds of $13.8 million. SELECTED ANNUAL INFORMATION AND FINANCIAL PERFORMANCE The following table summarizes selected financial data for the Company’s three most recently completed financial years.The information set forth below should be read in conjunction with the consolidated audited financial statements and related notes thereto. Year ended Dec. 31, 2007 Year ended Dec. 31, 2006 Year ended Dec. 31, 2005 Revenues(1) $ 915,604 $ 208,593 $ 80,432 Net Loss(2) $ (8,149,258 ) $ (3,866,567 ) $ (1,810,838 ) Net Loss per Share $ (0.19 ) $ (0.10 ) $ (0.06 ) Total Assets $ 85,061,932 (3) $ 18,930,558 (3) $ 18,075,406 Long Term Debt Nil Nil Nil Dividends Nil Nil Nil Explanatory Notes (1)The Company’s only source of revenue during the years ending December 31, 2005 to 2007 was interest revenue from GIC’s held by the Company.The amount of interest revenue earned correlates directly to the amount of cash on hand during the year referenced. (2)The
